Citation Nr: 9911187	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the cervical spine, 
to include as secondary to residuals of a service-connected 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to service connection for 
degenerative joint disease and degenerative disc disease of 
the cervical spine, including as secondary to residuals of a 
service-connected right shoulder injury.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran currently has 
degenerative disc disease and degenerative joint disease of 
the cervical spine.

3.  Service medical records show the veteran was injured by 
enemy rocket fragments during combat in the Republic of 
Vietnam, sustaining a right shoulder fragment wound and 
fractured scapula and involving repeated complaints of 
cervical spine pain.  

4.  The veteran's current degenerative disc disease and 
degenerative joint disease of the cervical spine cannot be 
disassociated from his inservice rocket fragment injury and 
resultant cervical spine pain.



CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease of 
the cervical spine were incurred in or is related to service.  
38 U.S.C.A. §§ 1110, 5107  (West 1991); 38 C.F.R. § 3.303  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  In this case, the Board finds that the 
veteran's claim is well grounded.  Specifically, it finds 
that the claims file contains evidence of a current 
disability and of a plausible relationship to an inservice 
injury.  The veteran has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection can be established, on a secondary basis, 
for a disability that "is proximately due to or the result 
of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a)  (1998).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

In this case, the claims file shows that the veteran was 
granted entitlement to service connection for "residuals, 
shell fragment wound, right shoulder with damage to muscle 
group I" in a November 1970 RO rating decision.  The current 
appeal comes from a September 1996 claim by the veteran 
seeking entitlement to service connection for a cervical 
spine disorder, which he asserted was secondary to his right 
shoulder injury.  In this regard, the Board finds that it is 
unclear whether the veteran is claiming that a cervical spine 
disorder was caused by his service-connected right shoulder 
disability or whether it resulted from the same inservice 
injury that caused his right shoulder disability.  Therefore, 
the Board will consider both secondary and direct service 
connection as basis for entitlement to service connection for 
degenerative joint disease and degenerative disc disease of 
the cervical spine.  The Board is able to address the issue 
of direct service connection because the RO, in its January 
1997 rating decision and February 1998 Statement of the Case, 
addressed the issue of direct service connection and provided 
the veteran the applicable laws and regulations.  Therefore, 
he was provided adequate notice and, thus, is not prejudiced 
by Board adjudication of that issue.  See Bernard v. Brown, 4 
Vet. App. 384  (1993).

II.  Evidence

The veteran's service medical records appear substantially 
complete.  However, no induction medical examination report 
is in the claims file.  A medical record from the 45th 
Surgical Hospital, dated May 1969, shows that the veteran 
sustained a fragment wound to the right shoulder with soft 
tissue loss and a fracture of the right scapula, as the 
result of rocket fragments during hostile action in the 
Republic of Vietnam.  He underwent surgical debridement.  The 
diagnosis indicates that there was no nerve or artery 
involvement.  A June 1969 Physical Profile Record shows that 
he was placed on temporary limited duty due to his fragment 
wound and fracture of the right shoulder.  The veteran's 
right shoulder was treated on an outpatient basis from July 
to September 1969.  No further treatment of the right 
shoulder is noted in the service medical records.

The veteran's separation medical report is dated in October 
1970.  It indicates that he was status post shrapnel injury 
to the right shoulder, with a 10 inch scar along the 
posterior aspect of the shoulder.  In the contemporaneous 
report of medical history, the veteran indicated that he had 
recurrent back pain; the physician's summary indicates that 
his back pain was "constant" and dated back to his right 
shoulder injury.  Associated with the separation medical 
report is an October 1970 orthopedic evaluation record.  It 
reflects that the veteran was being evaluated, in part, for 
pain in his back and right shoulder.  It is further noted 
that the veteran incurred a shrapnel injury to his right 
shoulder.  It indicates that, since the injury, he had 
discomfort with full range of motion of the shoulder, back, 
and cervical spine.  On examination, the veteran had full 
range of motion of the cervical spine without discomfort.  X-
rays of the cervical spine were normal.  An addendum to the 
October 1970 orthopedic report indicates that the veteran had 
complaints of pain in his interscapular and cervical spine.  
There was discomfort with compression of the cervical spine.  
He had tenderness to palpation of the cervical spine at C4-
C5.  The recommendation was that the injury to the shoulder 
and the subsequent complaint of pain in the shoulder, neck, 
and mid-thoracic spine should be documented by a permanent U2 
profile.

The veteran's DD-214 shows that he was discharged in October 
1970.  He received the Purple Heart and several other medals 
and decorations.

A September 1971 VA examination report reflects that the 
veteran's right shoulder had a long, wide surgical scar 
involving group I muscles with loss of substance to the 
scapular portion of the muscle.  There was a bony defect 
palpable in the outer third of the spine of the scapula and 
possibly the acromion process.  Overall, there was little 
loss of function of the right shoulder.  The report indicates 
that the veteran had the greatest damage to group I muscles, 
but also had minor loss of muscle substance of the deltoid, 
triceps, and supraspinatus.

No clinical records indicating treatment for the veteran's 
right shoulder is noted from September 1971 to January 1996.

A January 1996 private computed tomography (CT) study of the 
veteran's cervical spine reveals degenerative changes at C3-
4; osteophytes at C4, C5, and C6; and air in the disc space 
at C7, consistent with chronic disc disease and degenerative 
changes.

A March 1996 private evaluation letter from Gary S. Edwards, 
DO, indicates that the veteran had restricted range of motion 
of the cervical spine to 70 percent of normal with numbness 
in the cervical area.  X-rays showed severe osteoarthritis 
and degenerative disc disease at C4-7 with eburnation and 
neuroforaminal encroachment.  Assessment was severe 
osteoarthritis and degenerative disc disease at C4-7 with 
neuritis at C4, C5, and C6.

A June 1996 VA examination report indicates that the veteran 
had complaints of increasing discomfort in his cervical area, 
with some radiation of pain.  Objective examination of the 
neck revealed a wide range of motion, but discomfort in 
extreme hyperextension.  Impression was cervical degenerative 
arthritis.  X-rays revealed degenerative disc disease at C4-
C7.

An August 1996 private physician's letter from Dr. Edwards 
reflects that the veteran's severe osteoarthritis with 
degenerative disc disease at C4-7 with neuritis at C4, C5, 
and C6, had a direct causal relationship to his status post 
shrapnel wound to the right side of the head/neck area.

A November 1996 VA examination report reflects, as medical 
history, that the veteran's neck had been bothering him since 
his 1969 inservice injury, but that he had a fairly marked 
increase in problems with neck pain and limitation of range 
of motion over the past three years.  The veteran reported no 
neck injury since leaving service.  After physical 
examination, the impression was residuals of injury to the 
right shoulder with 10 percent loss of muscle mass to group I 
muscles with hypesthesia and neuritis, secondary to injury; 
and degenerative joint disease, cervical spine.  The examiner 
commented that, from a medical standpoint, the veteran's 
degenerative disc disease of the cervical spine was not 
related to his shoulder injury.

A March 1998 VA chart review report reiterates the medical 
history of the veteran's right shoulder injury.  It provides 
an impression that the degenerative disc disease of the 
veteran's cervical spine was not directly or indirectly 
related to his group I or II muscle injury to the right 
shoulder.

In lay statements, the veteran argued, in essence, that the 
injury he sustained in service involved trauma to his neck 
and that that trauma caused his current degenerative disc 
disease and degenerative joint disease of the cervical spine.  
Therefore, he believes that he is entitled to service 
connection for the cervical spine disorder.

III.  Analysis

As stated above, the veteran is entitled to service 
connection for a cervical spine disorder if the evidence 
sufficiently shows that he has a current cervical spine 
disability and that said disability was either incurred in or 
related to service, 38 C.F.R. § 3.303  (1998), or was caused 
by a service-connected disability, 38 C.F.R. § 3.310  (1998).

Initially, it is clear that the veteran currently has a 
cervical spine disability.  All of the recent medical 
evidence, consisting of several private and VA evaluation 
reports with a CT study and X-rays, reveal that he has 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  His disability is manifested by 
complaints of pain on hyperextension, numbness, and 
limitation of range of motion.

In light of the above, the determinative issue is whether the 
veteran's cervical spine disorder is related to service or to 
a service-connected disability.  38 C.F.R. §§ 3.303, 3.310  
(1998).  After careful review of the evidence in the claims 
file, the Board finds that the evidence supports the 
conclusion that the veteran's current cervical spine disorder 
is related to service.

Service medical records show that the veteran incurred a 
fragment wound to his right shoulder area as the result of 
enemy rocket fragments in Vietnam in May 1969.  That injury 
involved shrapnel wounds to the right shoulder and a 
fractured scapula.  That injury also affected the veteran's 
cervical spine.  The service medical records specifically 
show that, on separation from service in October 1970, the 
veteran had complaints of "recurrent back pain," which was 
remarked by the examining physician to be "constant" and to 
have been present since the May 1969 rocket fragment injury.  
As a result, the veteran was scheduled for a special 
orthopedic examination in October 1970.  That examination 
report indicates that he was being evaluated due to pain in 
his "back and right shoulder."  It reflects that he had 
complaints of pain on full range of motion of the cervical 
spine.  An addendum to the orthopedic report reiterates that 
the veteran continued to have pain in his cervical spine.  On 
objective evaluation, pain was elicited on compression of the 
spine and tenderness to palpation was noted over 
approximately C4-C5.  Overall, the veteran was recommended 
for permanent U2 profile due, in part, to his neck pain.

The Board acknowledges that the veteran was not diagnosed 
with a specific cervical spine disorder during service and 
that X-rays of the cervical spine were normal.  However, the 
Board cannot ignore the fact that, at the time of separation 
from service, the veteran had objective manifestations of a 
cervical spine injury, an injury that was deemed to warrant a 
permanent profile.

The Board also acknowledges that the claims file shows no 
treatment for any cervical spine problems until 1996, 
approximately 26 years after the veteran's separation from 
service.  However, it notes that the veteran asserted that 
his neck pain was present during this time, but had increased 
in severity fairly recently.  In any event, the Board finds 
probative the private medical opinion indicating that the 
veteran's cervical spine pathology was causally related to 
his inservice injury.  It also finds probative the VA medical 
opinions indicating that his cervical spine problems were not 
related to the fragment wound of the right shoulder.  
However, for purposes of entitlement to service connection on 
a direct basis, the issue is not whether the veteran's 
cervical spine disorder is related to his service-connected 
right shoulder fragment wound.  The determinative issue is 
whether his cervical spine disorder is related to service.  
38 C.F.R. § 3.303  (1998).  In this regard, the Board finds 
clear evidence of a cervical spine injury in service and of 
current degenerative joint disease and degenerative disc 
disease of the cervical spine.  Additionally, it finds a 
competent medical opinion that the veteran's current cervical 
spine disability is related to his inservice injury, and 
finds no evidence of any other trauma to the cervical spine 
since service.

Overall, giving the benefit of the doubt to the veteran, as 
required by 38 U.S.C.A. § 5107(b)  (West 1991), the Board 
concludes that service connection is warranted for the 
veteran's cervical spine disorder.  Thus, his claim is 
granted.


ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the cervical spine is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

